EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 14 April 2022 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Lee on 18 April 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 8, line 15, --Rd-- has been inserted after “radius”.
Page 10, line 17, --a connecting portion of-- has been inserted after “through”.
In the Claims:
In claims 3, 4, line 2 in each claim, --plurality of-- has been inserted prior to “conductive”, respectively at these instances.
In claim 5, line 4 and in claim 9, line 24, “the” (i.e. after “more”) has been deleted, respectively at these instances.
In claim 8, line 4, --the-- has been inserted after “causes”.
In claim 10, 5th line from the end of the claim, --which corresponds to the high frequency transmission line-- has been inserted after “line”.
Claims 1-8; 9; 10 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --An interlayer region having a signal via for coupling between planar signal lines, where a multi-mode signal propagates through the interlayer region--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee